Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Reasons for Allowance
Claims 1-13 are allowed over the art of record.
The following is an examiner’s statement of reasons for allowance:
 	The primary reason for allowance is that the art of record does not disclose, nor would it be obvious to modify the art of record so as to include the limitations, in combination with the other limitations, a testing apparatus for testing a plurality of chips each having a plurality of contacts, comprising a pressing device including: at least one temperature adjusting assembly including: at least one temperature conditioner being controllable to increase or decrease temperature, wherein the at least one temperature conditioner includes a flat structure having a flat contacting surface, and wherein the at least one temperature conditioner has a fluid channel arranged inside thereof, a fluid entrance, and a fluid exit, and the fluid entrance and the fluid exit are in spatial communication with the fluid channel, and wherein the fluid entrance is configured to allow a fluid to flow into the fluid channel, and wherein the fluid exit is configured to allow the fluid in the fluid channel to flow out of the fluid channel; and a lid disposed on a side of the at least one temperature conditioner opposite to the flat contacting surface, wherein the lid is configured to block transmission of heat energy, wherein in each of the electrically connecting units, when the lift structure is pressed by the flat structure so 
 	Claims 2-13 are allowed because of at least due to their dependencies.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N. TANG whose telephone number is (571)272-1971.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q. Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MINH N TANG/Primary Examiner, Art Unit 2867